DETAILED ACTION
Claims 1 – 20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 is dependent upon itself.  It appears to the examiner that claim 7 was meant to depend on claim 6.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 depends from claim 13 and describe “the memory bank arbiter”, claim 13 depends upon claim 1 and neither claims 13 or 1 describe “a memory bank arbiter” and as such the term lacks antecedent basis in claim 14.  Claim 10 describes “a memory bank arbiter” and as such the examiner believes that changing the dependency of claim 13 from claim 1 to having claim 13 depend on claim 10 would fix any antecedent basis issues in claim 14. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-10 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renner et al (US 5,036,453; hereinafter referred to as Renner).
As per claim 1:
Renner discloses a processing system, comprising a memory that stores program code comprising a plurality of instruction threads sequentially listed in the program code (Renner: Column 4 lines 20-26); a plurality of command sequencers comprising a master command sequencer and a plurality of slave command sequencers (Renner: Column 3 lines 53-60, array control and sequencer interpreted as being equivalent to claimed master command sequencer, Column 4 lines 5 – 19, slave sequencers), wherein the master command sequencer executes the program code including distributing the plurality of instruction threads for parallel execution among the plurality of slave command sequencers (Renner: Column 2 lines 33 – 40, slaves receive commands from master for execution in parallel); a plurality of accelerators available to the plurality of command sequencers for parallel execution (Renner: Column 4 lines 5-11, VAGs 20); and a plurality of memory banks simultaneously available to the plurality of accelerators (Renner: Column 4 lines 5 – 11 memories 34).
As per claim 2:
Renner discloses the plurality of instruction threads are provided inline within the program code (Renner: Column 6 lines 25-30, commands put in memory in a queue of multiple tasks, interpreted as claimed plurality of instruction threads).
As per claim 3:
Renner discloses the plurality of instruction threads are accessed by thread pointers provided inline within the program code (Renner: Column 11 lines 19 - 28).
As per claim 4:
Renner discloses the master command sequencer performs implicit synchronization by waiting for completion of execution of the plurality of instruction threads before proceeding with execution of the program code (Renner: Column 6 lines 25-30, the command being placed in a queue interpreted as the claimed waiting).
As per claim 6:
Renner discloses a command sequencer arbiter that arbitrates among the master command sequencer and the plurality of slave command sequencers for accessing the plurality of accelerators (Renner: Column 3 lines 56 – 6-, array control controls instruction flow).
As per claim 9:
Renner discloses a total number of the plurality of accelerators is at least a total number of a plurality of command sequencers (Renner: Figure 1, each slave sequencer part of each VAG 20, column 4 lines 5 - 11).
As per claim 10:
Renner discloses a memory bank arbiter that arbitrates among the plurality of accelerators for accessing the plurality of memory banks (Renner: Column 12 lines 15 – 30, MPS controls connections of memories).
As per claim 19:
Renner discloses the plurality of command sequencers supports synchronized functionality between multiple thread instruction sets which enables a thread instruction set to wait until another thread instruction set reaches a specific point in code (Renner: Column 19 line 65 – Col 20 line 43, 
As per claim 20:
Renner discloses the plurality of command sequencers supports synchronized functionality between multiple thread instruction sets which enables a thread instruction set to wait until a specific thread instruction set or combination of thread instruction sets completes (Renner: Column 19 line 65 – Col 20 line 43, command sequencer can force a different set of instructions to be executed, then after completion the original program can be executed again; this is interpreted as performing the claimed waiting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renner.
As per claim 13:
Renner does not specifically disclose that the number of the plurality of memory banks is at least twice the total number of accelerators.  However it would have been obvious to one of ordinary skill in the art at the time of filing that having a larger number of memory banks would have the benefit of being able to store and access a larger amount of data.  One of ordinary skill in the art would find it obvious to try having a larger number of memory banks as it would predictably increase the amount of data that could be accessed by the system of Renner.
As per claim 14: 
Renner does not specifically disclose the memory bank arbiter enables simultaneous access of each of the plurality of accelerators to at least two of the plurality of memory banks, however based on the rejection of claim 13 above, it would have been obvious to one or ordinary skill in the art at the time of filing that if there were more memory banks than number of accelerators then the accelerators would necessarily need to have access to more than one of the memory banks.

Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Renner as applied to claim 1 above, and further in view of Al Sheikh et al (US 2021/0064378, hereinafter referred to as Al Sheikh).
As per claim 15:
Renner does not specifically disclose at least one map register that enables logical to physical address mapping for each of the plurality of instruction threads.
However Al Sheikh teaches at least one map register that enables logical to physical address mapping for each of the plurality of instruction threads (Al Sheikh: Paragraph [0028]) in order to enable the convert logical addresses to respective physical locations (Al Sheikh: Paragraph [0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing for Renner to implement the use of a map register as taught by Al Sheikh in order to enable the conversion of logical addresses to respective physical locations to that data can be accessed and used (Al Sheikh: Paragraph [0028]).
As per claim 16: 
Renner does not specifically disclose that each of the plurality of instruction threads is distinguished by a corresponding thread identifier so that each instruction thread may use common logical addresses while accessing independent physical address spaces.

It would have been obvious to one of ordinary skill in the art at the time of filing for Renner to implement having each of the plurality of instruction threads is distinguished by a corresponding thread identifier so that each instruction thread may use common logical addresses while accessing independent physical address spaces as taught by Al Sheikh so as to allow a thread to be able to be resumed easily in the case it is stopped or interrupted for another thread to execute (Al Sheikh: Paragraph [0033]).
As per claim 17:
Renner discloses having each of the independent physical address spaces is further subdivided into multiple separate address spaces (Renner: Column 4 lines 5 – 11, memories 34 comprise a plurality of addresses).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Renner as applied to claim 1 above, and further in view of Zhang (US 2020/0371856).
As per claim 18:
Renner does not specifically disclose the plurality of accelerators comprise a plurality of heterogenous specialized hardware accelerators in which each of the plurality of heterogenous specialized hardware accelerators performs a corresponding one of a plurality of different operations.
However Zhang teaches a plurality of heterogeneous computing devices that can function as accelerators, of which the computing devices can be configured to be specialized to process certain operations (Zhang: Paragraph [0034]) in order to be able to complete the specialized operations with high performance, low cost and high accuracy (Zhang: Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art at the time of filing for Renner to implement the heterogeneous accelerators as taught by Zhang in order to be able to complete the specialized operations with high performance, low cost and high accuracy (Zhang: Paragraph [0034]).

Allowable Subject Matter
Claims 5, 7-8, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181